Name: Council Regulation (EEC) No 850/81 of 1 April 1981 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4 . 81 Official Journal of the European Communities No L 90/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 850/81 of 1 April 1981 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas when that rate is adjusted account must be taken of the effects of the operation , particularly on prices ; whereas, therefore , provision must be made for the new rate to take general effect after a reasonable lapse of time, to coincide as a rule with the beginning of the new marketing year or the date of an adjust ­ ment in prices, although it should take effect immedi ­ ately in certain cases ; Whereas, in order to prevent interdependent products' being treated differently, provision must be made for the new rate to apply to the cereals , eggs and poultry ­ meat and ovalbumin and lactalbumin sectors from the same date ; Whereas in the interests of clarity all the representa ­ tive rates should be republished ; Whereas the Monetary Committee will be consulted ; whereas , in view of the urgency of the matter, the measures envisaged should be adopted subject to the conditions laid down in Article 3 (2 ) of Regulation No 129 , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 ( 2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regulation (EEC) No 3447/80 (4 ) ; Whereas with effect from 23 March 1981 certain changes in the central rates of Community currencies have occurred within the European monetary system ; whereas those changes theoretically involve, in some Member States , an increase in , or the introduction of, monetary compensatory amounts ; whereas, therefore , it is advisable to take the necessary measures to avoid any such result ; whereas the representative rates of the Member States concerned should therefore be adjusted ; Whereas the representative rates of those Member States must be adjusted immediately in order to avoid an increase in , or the introduction of, monetary compensatory amounts ; Whereas it is advisable to fix a new and more econom ­ ically realistic exchange rate for the German mark ; HAS ADOPTED THIS REGULATION : Article 1 Annexes I to VIII to Regulation (EEC) No 878 /77 shall be replaced by Annexes I to IX to this Regula ­ tion . Article 2 (') Ol No 106 . 30 . 10 . 1962 , p . 2553 / 62 . (-) 0 | No L 263 . 19 . 9 . 19^3 , p . 1 . O O'l No L 106 . 29 . 4 . 1 9~"7 , p . 27 . (-&gt;) OÃ  No L 359 . 3i . 12 . 1980 . p . 1 ". This Regulation shall enter into force on 6 April 1981 . No L 90 /2 Official Journal of the European Communities 4. 4 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS 4 . 4 . 81 No L 90/3Official Journal of the European Communities ANNEX I BELGIUM/LUXEMBOURG 1 . 1 ECU = Bfrs/ Lfrs 40-7985 . This rate shall apply from 6 April 1981 . 2. However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = Bfrs/ Lfrs 40-5191 . ANNEX II DENMARK 1 . 1 ECU = Dkr 7-91917 . This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = Dkr 7-72336 . ANNEX III FEDERAL REPUBLIC OF GERMANY 1 . 1 ECU = DM 2-65660 . This rate shall apply from :  1 July 1981 tor the sugar and isoglucose sector,  1 August 1981 for the cereals , eggs and poultrymeat and ovalbumin and lactalbumin sectors ,  1 November 1981 for the pigmeat sector,  16 December 1981 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aid provided for in Articles 14 and 14a of Regulation (EEC) No 337/79 ,  1 January 1982 for the fishery products sector ,  1 July 1982 tor the seeds sector.  the beginning of the 1981 / 82 marketing year tor other products tor which there exists a marketing year that has not started by 6 April 1981 ,  6 April 1981 in all other cases . 2 . Until the dates given above the following rate shall apply :  1 ECU = DM 2-75175 , except tor the seeds sector, where 1 ECU  DM 2*78.341 . No L 90/4 Official Journal of the European Communities 4. 4 . 81 ANNEX IV FRANCE 1 . 1 ECU = FF 5-99526. This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = FF 5-84700 . ANNEX V GREECE 1 . 1 ECU = Dr 61-4454. This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = Dr 59-7175 . ANNEX VI IRELAND 1 . 1 ECU = £ Irl 0-685145. This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = £ Irl 0-659274. 4. 4 . 81 Official Journal of the European Communities No L 90/5 ANNEX VII ITALY 1 . 1 ECU = Lit 1 227-00 . This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = Lit 1 157-79 . ANNEX VIII THE NETHERLANDS 1 . 1 ECU = F1 2-81318 . This rate shall apply from 6 April 1981 . 2 . However, in the fisheries sector, this rate shall apply from 1 January 1982 ; until that date , the following rate shall apply : 1 ECU = F 2-79391 . ANNEX IX UNITED KINGDOM 1 ECU = £ 0-618655 .